 

Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made between Saga Communications,
Inc. (the “Company”), and Steven J. Goldstein (“Consultant”) effective on the
Effective Date as defined hereafter.

 

Introduction

 

Consultant is resigning as Executive Vice President and Group Program Director
for the Company on or prior to the Effective Date. The Company wishes to retain
Consultant’s services as a consultant, and Consultant wishes to be so retained,
under the terms and conditions of this Agreement.

 

IT IS AGREED as follows:

 

1.          Engagement as Consultant. The Company engages the Consultant as its
consultant and Consultant accepts such engagement under the terms and conditions
of this Agreement.

 

2.          Activities of Consultant. Consultant shall provide consulting with
respect to radio programming as reasonably assigned to him by Edward K.
Christian, Chairman, President and CEO of the Company. Consultant shall provide
the consulting services to Edward K. Christian, Warren S. Lada or the Company’s
Director of Programming. Consultant shall use commercially reasonable efforts in
the performance of his services hereunder. Consultant shall make himself
available, at times reasonably acceptable to him, for the performance of such
services and shall devote the time necessary to fully perform such services;
provided, however, that Consultant shall be permitted to perform the services
hereunder from his home or office and shall not be required to work more than a
maximum of ten (10) hours per month. Consultant shall not be required to work on
site at the Company or to travel unless mutually agreed to. Consultant’s
engagement under this Agreement is nonexclusive; during the Term of this
Agreement, Consultant may engage in any other business and ventures, and/or act
as a consultant or employee for an organization other than Company, so long as
such other work does not violate Section 11 of this Agreement.

 

3.          Effective Date/Condition to Consulting Agreement. Concurrent with
this Agreement, Consultant and the Company have executed the Separation
Agreement and Mutual Release of All Claims (the “Separation Agreement”). The
Separation Agreement provides for a certain seven (7) day revocation right by
Consultant. The execution and non-revocation of the Separation Agreement by
Consultant is a condition to this Agreement. If Consultant revokes his
acceptance of the Separation Agreement as set forth therein, this Agreement is
null and void. This Agreement shall be effective on the effective date of the
Separation Agreement without revocation by Consultant (“Effective Date”).

 

Page 1 of 6

 

 

4.           Term.

 

(a)The term of this Agreement shall commence on the Effective Date and shall
terminate on the day before its fourteen (14) month anniversary (the “Term”)
unless terminated sooner as a result of termination by the Company for material
breach of this Agreement. Upon termination prior to the end of the Term as
authorized under this Section 4, Consultant shall be paid only those payments
which have accrued for the Term up to such termination, except as otherwise
provided in Section 12.

 

(b)Upon termination of this Agreement and/or expiration of the Term, neither the
Company nor Consultant shall have any obligation to extend this Agreement or
continue Consultant’s engagement for services unless both parties agree by
written contract.

 

5.           Compensation. The Company shall pay Consultant the sum of
Thirty-Four Thousand One Hundred Sixty-Seven and no/100 Dollars ($34,167.00) per
month with the first payment commencing on the Effective Date and continuing on
the first business day of each month thereafter (if May 1, 2015 is the Effective
Date, otherwise at 30 day intervals after the initial payment) through the end
of the Term (total of fourteen (14) payments). Consultant shall be responsible
for the payment of all withholding taxes and other taxes on the compensation
paid hereunder. Except as set forth in Sections 2 and 4, payment of the
foregoing compensation shall not be conditioned on any set number of hours
worked by Consultant.

 

6.           Independent Contractor. Consultant is an independent contractor,
not an employee, partner, joint venture or agent of the Company. Contractor has
no authority to act for the Company. The Company and Consultant shall have no
obligation or liability to each other based on this Agreement or on Consultant’s
performance of services hereunder except as specifically provided in this
Agreement.

 

7.           Office. Consultant may use the Company’s Westport, CT office under
a license (the “License”) as set forth on Exhibit A, until the expiration of the
Company’s current lease for the premises. The Company shall be responsible for
and pay the rent payments until the lease expiration date and Consultant shall
be responsible and pay for all other obligations as set forth in the License.
The Consultant agrees to immediately forward by First Class Mail all Saga
Communications, Inc. mail, unopened, to the Company’s main office in Grosse
Pointe Farms, Michigan to the attention of Warren S. Lada.

 

8.           No Benefits; Expense Reimbursement. Consultant is not eligible for,
and hereby waives, any fringe or employee benefits through the Company. The
Company shall reimburse Consultant for the actual and reasonable business
expenses in the course of the performance of his services hereunder provided
such expenses are approved in advance by the Company and the appropriate
receipts and reimbursement forms are timely completed.

 

Page 2 of 6

 

 

9.           Duties as to Confidential Information. Consultant agrees that
Consultant will keep confidential and not disclose or use (other than on behalf
of the Company) any and all confidential or proprietary information of the
Company. As used in this Agreement, confidential or proprietary information
includes trade secrets, methods of operation, broadcast analyses, non-public
financial information, employment practices, station acquisition information,
customer lists, potential customer lead or prospect lists, business plans,
strategic plans, management systems, internal procedures, techniques, processes,
and computer systems and programs, including the source and object codes, as
well as all analyses, compilations, forecasts, studies, summaries, notes, data
and other documents and material (in whatever form or medium maintained)
prepared by Consultant or the Company, or by its accountants, attorneys and
financial advisors, which contain or reflect, or are generated or derived from,
any information provided by the Company. Consultant further agrees to
immediately return all confidential or proprietary information upon termination
of this Agreement and not make or retain any copies thereof. Confidential
information shall not include i) publicly available information which did not
become public through any act of Consultant, ii) information independently
developed by Consultant after the date hereof which is not derived directly or
indirectly from confidential information of the Company, or iii) information
provided to Consultant after the date hereof from an individual or entity not
under any confidentiality obligation to the Company and who is not a current or
former employee of the Company.

 

10.         Non-Solicitation or Hire of Employees. For two (2) years after the
Effective Date, Consultant agrees that (a) he shall not directly or indirectly
encourage, solicit, or otherwise attempt to persuade any employee of the Company
to leave the employment of the Company and (b) he shall not directly or
indirectly hire any person who is employed with the Company or was employed by
the Company within six (6) months or less prior to such hire by Consultant.

 

11.         Non-Competition. Consultant agrees that during the Term, Consultant
will not provide, either directly or indirectly, any audio programming or
marketing assistance services to any radio station broadcasting in any market in
the continental United States in which (a) a Company-owned radio station is
broadcasting as of the Effective Date or (b) the Company is actively
considering, as of the Effective Date, for the potential acquisition of a
station. The foregoing does not prohibit development by Consultant of radio
programming for national syndication provided, however, that the Company is
granted a first right of refusal during the Term to exclusively license such
radio programming for national syndication within the markets under (a) and (b)
above at the applicable rate to be charged by Consultant to others, such right
of refusal to be exercised by the Company within ten (10) business days after
written notice from Consultant and such right is waived if not so exercised.
This non-competition restriction covers services provided by Consultant whether
as an employee, independent contractor, consultant, owner or any other status.

 

12.         Violation of Agreement or Separation Agreement. Consultant
acknowledges that a violation of Sections 9, 10 or 11 will cause irreparable
injury to the Company. Accordingly, Consultant agrees that in addition to any
other relief permitted by law or this Agreement, the Company shall be entitled
to a temporary restraining order, preliminary and permanent injunctive relief
and such other equitable relief as appropriate for any breach by Consultant of
this Agreement without having to prove damages or post a bond or other security.

 

Page 3 of 6

 

 

Consultant acknowledges that damages to the Company will be very difficult or
impossible to prove in the event of violation by Consultant of Sections 9, 10 or
11 of this Agreement or of Sections 6, 7, 8, 9 or 10 of the Separation Agreement
and that compliance with all such Sections is material to this Agreement.
Accordingly, as a reasonable estimate of damages and not as a penalty,
Consultant agrees that in the event of any material violation of this Agreement,
(a) the Company’s obligation to make any remaining payments under Section 5
shall immediately cease and (b) if such violation is established by a final
order from a court of competent jurisdiction, Consultant shall promptly repay to
the Company all payments received by him under Section 5.

 

If either Consultant or the Company is found by a court of competent
jurisdiction (see Section 16(c)) to have intentionally violated this Agreement,
the party in violation shall pay all of the legal expenses of the non-violating
party, including court costs and attorney fees, for the enforcement of this
Agreement.

 

13.         Indemnification. The Company shall indemnify, hold harmless and
defend Consultant, to the fullest extent permitted by law, against all actions,
proceedings, claims, investigations, threats, losses, costs, liabilities,
demands and expenses asserted, assessed or brought by third parties arising out
of or related to this Agreement or Consultant’s services hereunder except (a)
for Consultant’s gross negligence or willful misconduct, as determined by final
order from a court of competent jurisdiction or (b) for Consultant’s
indemnification obligation below. Consultant shall indemnify, hold harmless and
defend the Company, to the fullest extent permitted by law, against all actions,
proceedings, claims, investigations, threats, losses, costs, liabilities,
demands and expenses asserted, assessed or brought by third parties arising out
of or related to Consultant’s obligations regarding taxes under Section 5
hereof. Neither the Company nor Consultant shall seek or be entitled to
incidental, consequential, special, multiple, indirect, punitive or exemplary
damages or lost profits or similar items (including loss of revenue or
diminution in value) in any claim, action or proceeding relating to this
Agreement.

 

14.         Assignment. Consultant may not assign this Agreement. The Company
may assign this Agreement to an affiliate, related entity or successor, only
provided the Company continues to guaranty in all respects performance by any
such assignee.

 

15.         Survival. Sections 9, 10, 11, 12 and 13 shall survive the
termination of this Agreement.

 

16.         Miscellaneous.

 

(a)This Agreement, together with the Separation Agreement, constitutes the
entire agreement between Consultant and the Company regarding the subject matter
thereof and supersedes any prior or contemporaneous promises, representations or
agreements. This Agreement cannot be modified orally but only in a written
document signed by Consultant and an authorized representative of the Company.

 

Page 4 of 6

 

 

(b)Each party has carefully reviewed this Agreement in its entirety and signs as
his/its free act.

 

(c)This Agreement shall be governed by the laws of the State of Michigan without
regard to conflict of law principles. Consultant and the Company consent to the
jurisdiction of the federal and state courts in Wayne County, Michigan for any
matter related to this Separation Agreement. CONSULTANT AND THE COMPANY WAIVE
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION RELATED TO THIS
AGREEMENT.

 

(d)The captions and headings of the Sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement. This Agreement accurately sets forth the intent and understanding of
each party. This Agreement shall not be construed for or against either party as
a result of the drafting hereof if there is any dispute over the meaning or
intent of any of its provisions.

 

(e)If any provision of this Agreement, in whole or in part, is determined to be
unlawful or unenforceable, the parties agree that such provision shall be deemed
modified, if possible, to the extent necessary to render such provision valid
and enforceable to the maximum extent permitted by law and, if not possible, it
shall be severed from the Agreement. In either event all remaining provisions of
this Agreement shall remain in full force and effect.

 

(f)Nothing in this Agreement is intended for the benefit of any third party.

 

(g)This Agreement may be executed in counterparts, which together shall
constitute one Agreement. A photocopy of this Agreement as signed is effective
as an original. Scanned or faxed signatures are effective as originals.

 

The parties execute this Agreement effective as of the Effective Date.

 

READ BEFORE SIGNING

 

  Consultant:         March 24, 2015 /s/ Steven J. Goldstein  

 

Page 5 of 6

 

 

  Company:       SAGA COMMUNICATIONS, INC.     March 24, 2015 By: /s/ Edward K.
Christian   Its:   Chairman, President and CEO

 

Page 6 of 6

 

 

EXHIBIT A

 

 

 

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is made on March 24, 2015, between Steven
J. Goldstein ("Goldstein"), whose address is One Turkey Hill Road, Westport,
Connecticut 06881 and Saga Communications, Inc. (“Licensor”), whose address is
73 Kercheval, Suite 201, Grosse Pointe Farms, Michigan 48236.

 

1.          Grant of License. Licensor is a tenant with respect to certain
leased property (“Property”) under that certain Lease dated July 30, 1996, as
amended by that certain Lease Extension Agreement dated July 3, 2014 (as
amended, the “Lease”). Licensor hereby grants Goldstein an exclusive license
(the “License”) to use the Property in accordance with the terms of this
Agreement. Licensor and its employees, and agents shall have reasonable access
to the Property during the term of the License upon twenty-four (24) hours prior
written notice.

 

2.          Term. The term of the License shall commence on the date hereof and
shall expire on August 31, 2016. Further, Licensor may terminate this Agreement
and the License upon written notice to Goldstein in the event of any breach of
this Agreement by Goldstein.

 

3.          Consideration. As consideration for this License, Goldstein hereby
agrees to perform and pay all obligations under the Lease except for the rent,
which shall be paid by Licensor. In the event that Goldstein fails to comply
with any of Licensor’s obligations under the Lease (other than payment of rent),
Licensor shall be permitted (but shall have no obligation to do so) to perform
such obligation on Goldstein’s behalf, whereupon all sums expended by Licensor
in connection therewith (including reasonable attorney fees) shall be
immediately due and payable by Goldstein to Licensor.

 

4.          Permitted Use. The Property shall be used only for general office
purposes and such use shall at all times comply with the terms of the Lease.
This Agreement and all of Goldstein's rights hereunder are expressly subject to
and subordinate to all of the terms of the Lease. Subject to the terms and
conditions of this Agreement, Goldstein will not perform any act or fail to
perform any act that causes a default or breach by Licensor, as tenant under the
Lease. Except for payment of rent due under the Lease, Goldstein shall,
throughout the term of this Agreement, timely and fully observe, perform and
comply with all of the provisions of the Lease that are to be observed,
performed or complied with by Licensor, as the tenant under the Lease. The
License shall terminate automatically upon any termination of the Lease.

 

5.          Compliance with Laws. Goldstein shall obtain any required
governmental permits for use of the Property. Goldstein shall comply at all
times, at his sole cost and expense, with all applicable laws, ordinances,
regulations and building and use restrictions, if any.

 

6.          Default. If: (a) any sum payable by Goldstein hereunder, or any part
thereof, shall be unpaid on the date of payment by the terms hereof; or (b)
Goldstein shall fail to comply with any of the other terms, covenants or
agreements herein contained by Goldstein to be performed under the terms hereof;
(c) Goldstein shall cause a default or termination of the Lease due to any act
or omission by Goldstein; then Goldstein shall be in default under this
Agreement and Licensor shall be entitled to all remedies available at law or in
equity, including without limitation the right to immediately terminate the
License upon written notice to Goldstein, provided, however, that as to a
default under subparts (b) or (c) only, such default must continue for more than
five (5) days after written notice thereof to Goldstein

 

1

 

 

7.          Alterations/Repairs. Upon expiration of the License, Goldstein shall
return the Property in the same condition as it was at the commencement of this
License Agreement, reasonable wear and tear excepted. Goldstein shall promptly
repair any damage caused during the use of the Property under this Agreement.
Goldstein shall not make any alterations to the Property without Licensors’
written consent. Any permitted alterations made by Goldstein after the date
hereof shall be removed upon termination of this License and any damage to the
Property caused thereby shall be promptly repaired by Goldstein.

 

8.          Insurance. Goldstein shall procure and maintain, at his own cost and
expense, throughout the term of the License, the following insurance policies:
(1) commercial general liability insurance, with such endorsements reasonably
required by Licensor, in amounts of not less than $1,000,000 per occurrence, all
liability for injury to or death of a person or persons or damage to property
and contractual liability insurance coverage sufficient to cover Goldstein's
indemnity obligations hereunder; and (2) such other insurance policy and
Licensor shall require or that may be required under the terms of the Lease.
Licensor and the landlord under the Lease shall be named as an additional
insured party on the insurance required under this Agreement. Upon request by
Licensor, Goldstein shall furnish a copy of its certificate of insurance policy
or such other evidence satisfactory to Licensor of the maintenance of all
insurance coverages required hereunder. All such insurance policies shall be in
form reasonably satisfactory to Licensor, and issued by companies with an A.M.
Best rating of “A- VII” or better and which are otherwise reasonably
satisfactory to Licensor.

 

9.          Indemnification. (i) Goldstein agrees to indemnify, defend and hold
the Licensor harmless from any claims, actions, damages, costs (including
reasonable attorney fees), fines, obligations, or liabilities incurred by or
made against Licensor arising out of (a) breach of this Agreement by Goldstein,
or (b) access to or use of the Property by Goldstein, his agents,
representatives, contractors, guests or invitees (including, without limit, any
accident, injury to or death of persons or loss of or damage to property
occurring on or about the Property or any part thereof). The foregoing indemnity
and defense obligation shall survive the termination or expiration of this
Agreement.

 

(ii) Lessor agrees to indemnify, defend and hold Goldstein harmless from any
claims, actions, damages, costs (including reasonable attorney fees), fines,
obligations, or liabilities incurred by or made against Goldstein arising out of
(a) breach of this Agreement or the Lease by Lessor, or (b) access to or use of
the Property by Lessor, its agents, representatives, contractors, guests or
invitees (including, without limit, any accident, injury to or death of persons
or loss of or damage to property occurring on or about the Property or any part
thereof after the date of this Agreement). The foregoing indemnity and defense
obligation shall survive the termination or expiration of this Agreement.

 

2

 

 

10.         Property Condition. Licensors make no representations or warranties
of any kind with respect to the Property. The Property is provided in its “as
is” condition.

 

11.         Hazardous Substances. Goldstein shall not generate, manufacture,
refine, use, treat, store, handle, mix, transport, remove, dispose, transfer,
produce or process any Hazardous Substances on the Property. As used in this
paragraph, “Hazardous Substances” shall mean any hazardous substance or
hazardous waste as such terms are defined in the Resource Conservation and
Recovery Act of 1976, 42 USC 6901 as amended, the Comprehensive Environmental
Recovery Compensation and Liability Act of 1980, 42 USC 9601 as amended, or any
other federal, state or local environmental laws, regulations or ordinances.

 

12.         Assignment. The License is personal to Goldstein. Goldstein shall
have no right to sell, assign, transfer or encumber the License, this Agreement,
any interest herein or any rights hereunder, or otherwise permit anyone to use
the Property.

 

13.         Non-Liability. Goldstein, as a material part of the consideration to
Licensor, assumes all risk of theft, damage to property or injury to persons
(including death), in, upon or about the Property after the date of this
Agreement, and Goldstein waives all claims in respect thereof against Licensor.
On behalf of its insurance company, Goldstein hereby waives any rights of
subrogation. Notwithstanding anything herein to the contrary, under no
circumstances shall Licensor be liable for lost profits, consequential, special
or exemplary damage.

 

14.         Entire Agreement. This Agreement constitutes the entire contemplated
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior oral and written understandings
or agreements between the parties.

 

15.         Waiver; Modifications. Failure by Licensor to insist upon or enforce
any of its rights shall not constitute a waiver thereof. Licensor may waive the
benefit of any provision or condition for its benefit contained in this
Agreement. No oral modification hereof shall be binding upon the parties, and
any modification shall be in writing and signed by the parties.

 

16.         Applicable Law; Jury Waiver. This Agreement will be governed and
interpreted by the laws of the State where the Property is located without
giving effect to any applicable principles of conflicts of laws. Each party,
after consulting (or having had the opportunity to consult) with counsel of
their choice, knowingly and voluntarily, and for their mutual benefit, waive any
right to a trial by jury in the event of litigation arising out of or related to
this Agreement. In the event Goldstein should materially default under any of
the provisions of this Agreement and Licensor should employ attorneys or incur
other expenses for the enforcement, performance or observance of any obligation
or agreement on the part of the Goldstein herein contained, Goldstein agrees
that in addition to any remedies available at law or equity it will pay to the
Licensor the reasonable fees of such attorneys and such other reasonable
expenses so incurred by the Licensor.

 

3

 

 

17.         Binding Effect; Counterparts. This Agreement shall be binding upon
and inure to the benefit of, the successors and permitted assigns of the parties
hereto. This Agreement may be signed in one or more counterparts, and each
counterpart will be considered an original. All of the counterparts will be
considered one document and become a binding agreement when one or more
counterparts have been signed by each of the parties and delivered to the other.
Delivery via facsimile or PDF transmission of a counterpart of this Agreement as
executed by the parties making such delivery shall constitute good and valid
execution and delivery for all purposes.

 

18.         Landlord Acceptance. A condition precedent to the validity of this
Agreement is the written approval and consent of the landlord under the Lease.
Either party may terminate this Agreement by written notice to the other party
in the event that the landlord’s approval is not obtained within ten (10) days
after the date of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

  Licensor:       Saga Communications, Inc.         By: /s/ Edward K. Christian
  Name:    Edward K. Christian   Its:   President/CEO         Licensee:      
/s/ Steven J. Goldstein

 

4

 

